DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 02/25/2020.

Status of Application
In response to Office action mailed 04/14/2021 (“04-14-21 OA”), Applicants amended claims 1 and 4-5 and added claim 6 in the response filed 06/28/2021 (“06-28-2021 Remarks”).   
Claim(s) 1-6 are pending examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (PG Pub 2014/0103289; hereinafter Liao) and Hirayama et al. (PG Pub 2018/0331250; hereinafter Hirayama).

    PNG
    media_image1.png
    506
    961
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 1, Fig. 7B, Fig. 21 and Fig. 22 provided above, Liao teaches a semiconductor light-emitting element 90 comprising: 
an n-type clad layer 30 of an n-type aluminum gallium nitride (AlGaN)-based semiconductor material (see Fig. 1) provided on a substrate 10; 
an active layer 40 of an AlGaN-based semiconductor material (para [0218]) provided on the n-type clad layer  (see Fig. 1) and configured to emit deep ultraviolet light having a peak wavelength 
from 200-365nm (para [0216]); which overlaps the claimed range of “not shorter than 305 nm and not longer than 315 nm;” and
According to MPEP § 2144.05 a prima facie case of Obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art." Further support for overlapping ranges can be found in In re Wertheim, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and support for ranges that lie completely inside the claimed range can be found in In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
a p-type semiconductor layer 50 provided on the active layer (see Fig. 1), wherein the active layer has a quantum well structure 44,42,44 (para [0218] and Fig. 22),
para [0218] “The active layers 40 can be either a single quantum well or multiple quantum wells (MQWs) which are grown onto the uppermost of the n-type AlGaN layers. Each quantum well consists of a quantum well layer 42 between two barrier layers 44 (see FIG. 22 for example of quantum well layers and barrier layers).” 
including one or more well layers 42 of an AlGaN-based semiconductor material (see Fig. 22) and one or more barrier layers of an AlGaN-based semiconductor material 44  (see Fig. 22), 
an AlN composition ratio of the barrier layers is higher than an AlN composition ratio of the well layers (para [0218]), 
para [0218]) ”On top of first barrier layer, a quantum well layer of Al.sub.x1Ga.sub.1-x1N is grown, with lower AlN mole fraction than the barrier layer.”
an AlN composition ratio of the n-type clad layer (40% see Fig. 21) is higher than the AlN composition ratio of the well layers (32% see Fig. 21), and a difference between the AlN composition ratio of the n-type clad layer and the AlN composition ratio of the well layers is 10% or less (40-32%=8%), and 
Although, Liao teaches the AlGaN layer (clad layer), he does not explicitly teach AlGaN layer “is configured such that a transmittance for ultraviolet light having a wavelength of 310 nm is 70% or higher, and a transmittance for deep ultraviolet light having a wavelength of 300 nm and shorter is 10% or lower."

    PNG
    media_image2.png
    443
    457
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Hirayama teaches an AlGaN layer 132 (para [0023-0058]) is configured such that a transmittance for ultraviolet light having a wavelength of 310 nm is 70% or higher, and a transmittance for deep ultraviolet light having a wavelength of 300 nm and shorter is 10% or lower (para [0058]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the n-type AlGaN layer (clad layer) have the material composition (and subsequently the bandgap energy of 4.5 eV or more) as taught by Hirayama, thereby allowing the UV LED element 100 to improve its light extraction efficiency (para [0058]).
Regarding claim 5, refer to the figures cited above, in the combination of Liao and Hirayama, Liao teaches Attorney Docket No. 5443/0209PUS 1Response to Office Action dated 14 Apr 2021 Page 3 of 7a base layer of AlN 20 (para [0244]) provided on the substrate 10, and a buffer layer 36 of an AlGaN-based semiconductor material (see Fig. 7B) provided between the base layer and the n-type clad layer (see Fig. 7B), and an AlN composition ratio of the buffer layer is not less than 40% and less than 60% (55%).  
Allowable Subject Matter
2.	Claims 2-4 and 6 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 2 is fully incorporated into the base claim 1.  
Claim 2 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 2, the n-type clad layer is made of an AlGaN-based semiconductor material having an AlN composition ratio of not less than 34% and not more than 38%
Claim 3 would be allowable, because it depends on allowable claim 2.
Claim 4 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 4 is fully incorporated into the base claim 1.  
Claim 4 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 4, the AlN composition ratio of the well layers is not less than 25% and not more than 35% and the AlN composition ratio of the barrier layers is not less than 45% and not more than 55%
Claim 6 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 6 is fully incorporated into the base claim 1.  
Claim 6 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 6, the AlN composition ratio of the barrier layers is higher than the AlN composition ratio of the n-type clad layer.


Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Sato et al PG Pub 2015/0126018 teaches a method for manufacturing nitride semiconductor device
	b. Furusawa PG Pub 2018/0277714 teaches semiconductor light emitting element
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895